TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00824-CV



                                   Cindy Goodman, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
      NO. O4-1546-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court signed its final order terminating appellant Cindy Goodman’s parental

rights on December 14, 2005. Appellant timely filed her notice of appeal. On January 17, 2006, the

trial court signed an order denying appellant’s motion for appointing appellate counsel, finding that

appellant was not indigent so as to qualify for appointed counsel. The clerk’s record was due on

March 31, and on March 29, the district clerk’s office informed this Court that it had notified

appellant of the cost of the clerk’s record on January 23, but that appellant had not yet made

arrangements to pay for the record. On April 6, we sent notice that the record was overdue and that

the appeal was in jeopardy of being dismissed for want of prosecution. On May 5, appellant’s trial

counsel informed the Court that he had been discharged from the case and did not know how to

locate appellant. On May 11, we sent notice to appellant’s last two known addresses, informing her

that the record was overdue and that no arrangements had been made to pay for it. We requested that
appellant file a report explaining the status of the appeal, warning her that the appeal would be

dismissed if she did not respond by May 22. To date, appellant has not responded to the notice by

letter or other means. We therefore dismiss the appeal for want of prosecution on our own motion.

Tex. R. App. P. 42.3(b).




                                            __________________________________________

                                            David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Prosecution

Filed: June 9, 2006




                                               2